Title: To George Washington from Joshua Hett Smith, 27 September 1780
From: Smith, Joshua Hett
To: Washington, George


                        
                            
                            May it please your Excellency
                            Sepr 27th 1780 West Point 
                        
                        From your Excellencies known Humanity I am induced in my present unhappy Situation, to request you will be
                            kind enough to permit me the Sight and conversation of my two Brothers John & Thomas—the latter lives at Kings
                            Ferry, and the former in the Clove, Mrs Smith I am certain your Excellency will not deny me and that she may be permitted
                            to bring with her such Cloathing and other Necessaries, as may be needfull in abating the disagreeable Circumstances
                            attending my Confinement.
                        If your Excellency will comply with my Request and previledge me with Persons to send to these different
                            Places, you will very oblige your most Obedient humble Sert
                        
                            Joshua H. Smith
                        
                    